UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1054


OLADIPO OLAFUNMILOYE,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 6, 2009                  Decided:   August 25, 2009


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rion Latimore, LATIMORE ESQ., LLC., Cincinnati, Ohio, for
Petitioner.   Tony West, Assistant Attorney General, James A.
Hunolt, Senior Litigation Counsel, Jesse Lloyd Busen, Trial
Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oladipo Olafunmiloye, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen.                 We deny the

petition for review.

             This court reviews the denial of a motion to reopen

removal proceedings for abuse of discretion.            Mosere v. Mukasey,

552 F.3d 397, 400 (4th Cir. 2009) (citing INS v. Doherty, 502

U.S. 314, 323 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999)).      Motions to reopen are disfavored “in a deportation

proceeding, where, as a general matter, every delay works to the

advantage of the deportable alien who wishes merely to remain in

the United States.”       Doherty, 502 U.S. at 323.        We will reverse

the Board’s decision only if it is arbitrary, capricious, or

contrary to law.     Barry v. Gonzales, 445 F.3d 741, 745 (4th Cir.

2006).       Administrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.     8 U.S.C. § 1252(b)(4)(B) (2006).

             An alien may only file one motion to reopen removal

proceedings and he must file the motion within ninety days of

the final removal order, unless his motion “is based on changed

country conditions arising in the country . . . to which removal

has   been    ordered,   if   such   evidence   is   material   and   was   not

available and would not have been discovered or presented at the

                                       2
previous proceeding.”        8 U.S.C. § 1229a(c)(7) (2006).                     It is

undisputed that Olafunmiloye’s motion was time-barred, unless he

could show changed country conditions based on material evidence

that was not available and could not have been discovered or

presented at his removal proceeding.

           We     find   substantial    evidence         supports      the     Board’s

finding    that     Olafunmiloye    did           not   show   changed         country

conditions with respect to either the particular group in which

he claims membership or because of his political opinion or one

that may be imputed to him because of his father’s activities.

The record evidence does not compel a different result.

           Accordingly,     we   deny       the    petition    for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        3